Exhibit Daulton Capital Corp. Acquires Strateguc Gold Property in the Yukon Daulton Capital Corp. (OTCBB:DUCP) is pleased to announce the acquisition of the Balarat Project, a key gold project located in the Yukon Territory, Canada.The Balarat is located in the newly recognized White Gold District where Underworld Resource’s recent drill results have intercepted grades of 103 meters averaging 3.4 g/t Au. Daulton Capital has the option to earn 100% interest the property from Dawson City local prospector, Shawn Ryan (who is credited with the initial discovery on Underworld’s White Gold Property)by making staged cash payments and issuing common shares of the company on or before Aug 20, 2013.Shawn Ryan will retain a 2% net smelter return interest that requires an advance royalty payment in the amount of $30,000 starting Aug 20, 2014.At the option of Daulton Capital, the net smelter return interest may be reduced to 1% upon making a $2 million dollar payment to Shawn Ryan. The Balarat Project consists of 38 Yukon Quartz Mining Claims located in the Dawson Mining District, Yukon Territory, Canada.The claim block is situated 3 miles south east of Underworld Resources, Black Fox Property.The claim block covers 1900 acres or 7.6 square kilometers and straddles Balarat Creek, one of the main placer gold producing creeks in the Thistle Area (White Gold District). The Balarat Project’s geology is very similar to the Underworld White Gold Project.
